F¢ECE|VED lN
Thecouncprpems .h¢
Six'fh Disi'r\ct
APP. # 06-15-00056-CR

' 15
APK 1 5 m T. ct. # 5629-€

Texarkana,Texas 1 -“-
De':;)s'a Autrey, C|erk

coLLINS, PRo SE § SIXTH coURT oF "Z\PPEALS
V § TEXARKANA

§ cHIEF JUSTICE. MORRISS 111
TEXAS § JUSTICE's BAILEY AND MOSELEY

§ ___

z HLEDIN
§ ' The Court of Appeals
SiX`fh DiSfriCt

'HPR 1 5 2015

MOTION TO SUBSTITUE FILING OF FORM "CHALLENGE OF:

coNsTITUTIoNALITY .OF STATE sTA'I'UTE" Texarkana’ han
Debra K. Autrey, Cierk

N0.06¥15-00056-CR

TO THE HONORABLE JUSTICE'S OF SIXTH COURT OF APPEALS.

Appellant would assert as'a lay man Pro Se to ask mercy of not having
excess to website in prison. Nor does appellant have time through other means
to aquire Form in Question: By 4.21.15 as noted by clerk as too deadline.

This motion of substitution has been sent and filed with letter of §equest
For Proper Form and a additional 10 days to file Proper Form and return to clerk

for filing, May lst, 2015 so as to render defendant's Appeal 'valid'.

STATEMENT OF ISSUES

.Appellant would ask mercy be granted by the Justices of this Court.
'Appellant's Notice of this issue post marked April 6th, 2015 not received
until April lOth, 2015 (a Friday) due April.Zll 2015 has no means by which to

receive a copy via Courts website.

STATEMENT OF ISSUES FOR NON-COMPLIANCE

Appellant in good_faith made a attempt to go to prison law library on
April ll, 2015. Supervisor Ms. James was not on duty. Co-worker; CO Wilson when
asked about this clearly stated she wouldn't do it; she could not download from
6th Court of Appeals website, only 5th Circuit. Appellant suggested check for
form there. She "stated "no", to get out": "use the mail."

Appellant will attempt to speak_with Supervisor Ms. James on April l4th,
2015 when she is back to work, and any other means I can try to get Form before
April let, 2015.

In closing, Appellant would ask the Justices of this Court In The Name Of
Fairness give appellant time to, if by no other means be allowed time to receive
this Form from the Clerk and return in a timely manner via U.S. Mail/Prison Mail,
or Notice that Court will allow this Motion to stand as a "Challenge To Constitu-

tionality Of State Statute". Appeal Brief is ready to file.

PRAYER

Under DURESS Pro Se Collins pleads his request to be heard in this Court as
my Appeal clearly shows questionable issues; AMEN.

LORD OF HOST BE WITH THIS GREAT COURT

Billy Max Collins, Pro Se
TDCJ-ID # 1884849
1300 FM 655

Rosharon, Texas 77583